Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-6, 9-11, 16-19 and 21 are under consideration in this application.  
             Claims 7, 8, 12-15 and 22-33 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).   
Election/Restrictions
 The restriction requirement is still deemed sound and proper and the FINALITY is hereby maintained.
Again, the application has been examined to the extent readable on the elected compounds and expanded to include a genus of compounds of formula (I) wherein R1-R25,  R3a, R3b, R6a, R6b, R8a, R8b, R10a, R10b, R13a, R13b, R15a, R15b, R19a and R19b represent non-heterocyclic groups and m,n as set forth in claim 1, exclusively.  All additional heterocyclic and heteroaryl rings are drawn to non-elected subject matter.                                 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1-6, 9-11, 16-19 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is a lack of description as to how the complexes are produced and what complexes are produced in the specification.  
           Claims 1-6, 9-11, 16, 17 and 19 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a compound of formula I or a pharmaceutically acceptable salt, hydrate or solvate thereof, does not reasonably provide enablement for any complexes of a compound of formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
	The instant claims recite complexes in claim 1 wherein there is insufficient description in the specification regarding the types of ‘complexes’ intended by the recitation.  The specification does not provide a definition for the term “complex”.

The term “complex” is not sufficiently described.  A metabolite is any compound which is pharmaceutically active in vivo when it undergoes “metabolic” process and the specification does not provide any disclosure of what these compounds might be that in vivo transform in to the instantly claimed compounds.  The specification does not provide what other 'compounds' of the invention are intended to be complexes.  Since both esters and acids are already included in the claimed compounds, it is not clear whether compounds bearing these groups are excluded from being a potential “complex”.  If compounds bearing these groups (i.e., ester, etc.), which are likely to undergo in vivo transformation, are excluded then what is included in the definition of “complex” and where on the structural formula (I) are these groups placed; the specification does not provide any direction to one of ordinary skill in the art.
 Finding a complex an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a complex, and produces the active compound metabolically, in a patient, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science. 
 It is well established that “the scope of enablement varies inversely degree of unpredictability of the factors involved”, 'and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). h) The breadth of the claims includes all of the hundreds of billions of compounds of formula of 
Based on these two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
The nature of the invention
        The nature of the invention is the preparation of compounds, their salts and all the recited complexes in claim 1.
          The invention is drawn to a compound of formula (I) and besides other choices, to ‘complexes’ thereof.  Even a cursory calculation of the number of compounds embraced in the instant formula (I) based on the generic definition of alkyl, cycloalkyl, aralkyl, etc. would result in millions, if not billions of compounds. This is of course not the accurate number and the true number of compounds would far exceed this number of compounds. Thus the genus embraced in these claims is too large and added to that any complexes would result in trillions or more compounds. 
State of the Prior Art     "Complexes” are commonly known in the art as drugs which are administered in an inactive (or less active) form, and then metabolized in vivo into an active metabolite.. With the limited direction and exemplification the specification offers, it is highly unpredictable whether or not the compounds of the Formula (1) will actually form effective complexes. 
The amount of direction or guidance and the presence or absence of working examples                                           
supra. 
	As stated in Morton International Inc. v. Cardinal Chem, Co., 28 USPQ2d 1190:
[T]he specification purports to each, with over fifty examples, the preparation of the claimed compounds with the required connectivity. However... there is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds..., there is...no evidence that such compounds even exist.

The same circumstance is true here. 

The breadth of the claims   
             The breadth of the claims is drawn to the preparation of compounds and their salts, hydrates, solvates and complexes in the specification.             
Examples illustrated in the experimental section or written description offer no guidance or teachings as to the process of making various complexes.   Examples of compounds shown therein cannot be deemed as objective enablement for any complex and a person of ordinary skill 
The quantity of experimentation needed
              The quantity of experimentation needed would be undue when faced with the lack of direction and guidance present in the instant specification in regards to the process of preparing the any prodrugs recited in the specification.
           In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application. 
               Genentech Inc v. Novo Nordisk A/S (CAFC) 42 USPQ2d 1001, states that “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and [p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.          

          The following is a quotation of 35 U.S.C. 112(b):
 
Claims 1-6, 9-11, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The expressions “complex” and “pharmaceutically acceptable form” in claims 1-6, 9-11, 16-19 and 21 are indefinite and unclear and are not defined in the claims and includes groups not contemplated by applicants.
            The claims measure the invention. United Carbon Co. v, Binney & Smith., 55 USPQ 381 at 384, col. 1, end of 1st paragraph, Supreme Court of the United States (1942).
          The U.S. Court of Claims held to this standard in Lockheed Aircraft Corp. v. United States, 193 USPQ 449, “Claims measure invention and resolution of invention must be based on what is claimed”.
          The C.C.P.A. in 1978 held “that invention is the subject matter defined by the claims submitted by the applicant.  We have consistently held that no applicant should have limitations of the specification read into a claim where no express statement of the limitation is included in the claim”: In re Priest, 199 USPQ 11, at 15.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 21 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Claims 18 and 21 lack antecedent basis because claim 1 does not permit any pharmaceutically acceptable forms.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and by limiting the claim to the subject matter indicated as being examinable, supra.
Claims 2-6, 9-11, 16-19 and 21would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if rewritten directed to the elected subject matter.
                                                   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 







/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


plm
September 13, 2021